DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2018/0276933 A1) in view of Thies et al (US 2012/0282074 A1).

Regarding Claim 16, Nakanishi teaches an apparatus, i.e., robot (CR), as illustrated in figure 7 and as mentioned at paragraphs 54 and 55, for filling a value document cassette (CA), as illustrated in figures 7 and 8, having a cassette receiving device, i.e., table (210), as illustrated in figure 8 and as mentioned at paragraph 63, for example, for receiving a value document cassette (CA), a gripping device, i.e., hand (54), for gripping a value document stack (G), as illustrated in figures 7 and 8 and as mentioned at paragraph 55, first sentence, i.e., “robot CR comprises…a robot arm 52..and a hand 54 which serves as an end effector provided at a tip end of the robot arm 52”, a transport device, i.e., robot arm (52) and dolly (50), as illustrated in figure 7, and as mentioned at paragraph 55, for moving the gripping device (54), which is configured to remove a value document stack (G) from a value document container, i.e., stacking ports (111a, 311a, 516) and rejecting ports (111b, 517), as illustrated in figures 1, 4 and 9, and as mentioned at paragraphs 32, 68, 72 and 87, with the aid of the gripping device (54, 537), and to transport said stack (G) to the value document cassette (CA) received in the cassette receiving device (210) and insert it in the value document cassette (CA), as illustrated in figure 8, a control device, i.e., controller (540), as illustrated in figures 1 and 3 and as mentioned at paragraphs 31, 37, 42-45 and 51, 52, for controlling the apparatus (CR), in particular for controlling the transport device (50, 52) and the gripping device (54).

Regarding Claim 16, Nakanishi does not expressly teach wherein the apparatus has a hold- down device which is adapted to hold back the value documents in the value document cassette when the finger element and/or gripping elements of the gripping device are pulled out of the value document cassette,
wherein the hold-down device touches the upper edges at least of those value documents disposed in the value document cassette which are present in the value document cassette immediately next to the finger element and/or immediately next to the gripping elements.

Regarding Claim 16, Nakanishi does not expressly teach, but Thies teaches wherein the apparatus has a hold- down device, i.e., stop (17), which is adapted to hold back the value documents (3) in the value document cassette when the finger/gripping elements (23, 30) of the gripping device are pulled out of the value document cassette, noting that the document cassette is equivalent to the collection table (20, 21), as illustrated in figure 1, for example,
wherein the hold-down device (17) touches the upper edges at least of those value documents (3) disposed in the value document cassette which are present in the value document cassette immediately next to the finger/gripping elements (23, 30).

 Regarding Claim 16, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the apparatus has a hold-down device which is adapted to hold back the value documents in the value document cassette when the finger element and/or gripping elements of the gripping device are pulled out of the value document cassette,
wherein the hold-down device touches the upper edges at least of those value documents disposed in the value document cassette which are present in the value document cassette immediately next to the finger element and/or immediately next to the gripping elements, as taught by Thies, in Nakanishi’s apparatus for filling a document cassette, for the purpose of ensuring the documents remain within the document cassette when the fingers are retracted.  
Note that one of ordinary skill in the art would have recognized Thies’ hold-down device (17) would operate with Nakanishi’s fingers to block the banknotes (G) deposited within cassette (CA) from being withdrawn along with the fingers.  Note also that it would have been well within the skill of an ordinarily skilled artisan to have adapted the displacement drive (26) to be attached to Nakanishi’s gripper (54) along with the fingers (56) so as to operate together as a combination based upon the teachings of both Thies and Nakanishi since both apparatus’ have predictable structure and function and one of ordinary skill would have been further led to the combination through logic, reason and common sense.

Regarding Claim 17, Nakanishi teaches wherein the apparatus, in addition to the gripping device (54), has a finger element (56), as mentioned at paragraph 55, sixth and seventh sentences, i.e., “[t]he hand 54 comprises a plurality (for example, three) of hands or fingers 56” and “[t]hese fingers 56 are configured to be opened and closed so as to hold a desired object”, which is guided into the value document cassette (CA) for inserting the value document stack (G), as illustrated in figure 8, and as mentioned at paragraph 60, last sentence, i.e., “the fingers 56 of the processing robot CR can be inserted into the spaces SA (of the cassette (CA)), wherein the finger element (56) is attached in particular to the transport device (50, 52) of the gripping device (54) or to the cassette receiving device (210).

Regarding Claim 18, Nakanishi teaches, wherein the apparatus has a traversing device, i.e., “a rotatable joint” as mentioned at paragraph 55, by means of which the finger element (56) is displaceable independently of the gripping device (54), noting that the joint, i.e., the double circles/ovals between gripper (54) and fingers (56) as illustrated in figure 8, makes the finger movable relative to the gripper (54) and the arm (52),
wherein the traversing device is attached in particular to the transport device (52) of the gripping device (54) or to the cassette receiving device (210), as illustrated in figure 8.

Regarding Claim 19, Nakanishi teaches, wherein the control device (540) is adapted to control the traversing device/rotatable joint such that the finger element (56) is guided into the value document cassette (CA) and thereby positioned at the end of a value document stack (G), disposed in the value document cassette (CA), such that it flatly touches the upper side of the top-of- stack value document of the value document stack (G) disposed in the value document cassette (CA) as illustrated in figure 8, noting the directional arrows leading from each finger (56) into the cassette (CA) at both ends of the stack (G).

Regarding Claim 20, Nakanishi teaches, wherein the control device (540) is configured to guide the finger element (56) into the value document cassette (CA) with the aid of the traversing device (52) at a point in time before the gripping device (54) is guided into the value document cassette (CA) for inserting a value document stack (G), as illustrated in figure 8, noting that the fingers (56) are located relatively below the gripping device (54), so that the fingers (56) lead the gripping device (54) into the cassette (CA).

Regarding Claim 21, Nakanishi teaches, wherein the control device (540) is configured to pull the finger element (56) out of the value document cassette (CA) again with the aid of the traversing device (52) only when the gripping device (54) already no longer touches the value document stack upon its being moved out of the value document cassette (CA), as illustrated in figure 8, noting that when these elements are withdrawn from the cassette (CA), moving in reverse of the three directional arrows, the gripping device (54) leads the assembly out of the cassette (CA) with the fingers only moving out of the cassette (CA) when the gripping device has cleared the cassette.

Claim(s) 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2018/0276933 A1) in view of Thies et al (US 2012/0282074 A1) and further in view of Newhouse et al (US 2014/0367395 A1).

Regarding Claim 23, 25 and 26, Nakanishi teaches the system as described above.

Regarding Claim 23, Nakanishi does not expressly teach wherein the cassette receiving device is configured such that the value document cassette received in the cassette receiving device is inclined obliquely backwards upon insertion of the value documents.

Regarding Claim 23, Nakanishi does not expressly teach, but Newhouse teaches wherein the cassette receiving device (100) is configured such that the value document cassette received in the cassette receiving device (100) is inclined obliquely backwards upon insertion of the value documents (120), noting that the cassette placed within the enclosure (118), as illustrated in figure 1 and as mentioned at paragraph 27, will be at an inclined angle theta, with the horizontal, as illustrated in figure 2, as mentioned at paragraphs 34 and 35.  Although a cassette is not expressly mentioned, one of ordinary skill in the art would have recognized that a cassette placed within the enclosure (118) would cause any documents placed inside to become aligned with the back wall (114) and bottom wall (109) due to the angle alpha and theta at which they are inclined.

 Regarding Claim 23, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the cassette receiving device is configured such that the value document cassette received in the cassette receiving device is inclined obliquely backwards upon insertion of the value documents, as taught by Newhouse, in Nakanishi’s apparatus for filling a document cassette, for the purpose of aligning all of the documents against the angled bottom and back walls.  
Note that since both Newhouse’s and Nakanishi’s apparatus’ have predictable structure and function, one of ordinary skill would have been further led to the combination through logic, reason and common sense.

Regarding Claim 25, Nakanishi does not expressly teach wherein the apparatus has a formatting device for the automatic alignment of a value document stack and the transport device is configured to transport a value document stack with the aid of the gripping device from the value document container to the formatting device and from the formatting device to the value document cassette received in the cassette receiving device.

Regarding Claim 25, Nakanishi does not expressly teach, but Newhouse teaches wherein the apparatus has a formatting device (100), as illustrated in figure 1, for the automatic alignment of a value document stack, i.e, via bottom and rear inclined walls (109, 114).
Regarding Claim 25, Nakanishi teaches the transport device (50, 52) is configured to transport a value document stack (G) with the aid of the gripping device (54), from the value document container (CA).
Regarding Claim 25, it would have been obvious to one of ordinary skill in the art to have used Nakanishi’s transporting device (50, 52) to transport a value document stack (G) to the formatting device, as taught by Newhouse, and from the formatting device as taught by Newhouse, to the value document cassette (CA) received in the cassette receiving device (210), as taught by Nakanishi.  Since both Newhouse’s and Nakanishi’s apparatus’ have predictable structure and function, one of ordinary skill in the art would have recognized through logic, reason and common sense, to have located the formatting device in a logical place such as between the document container (CA) where the stacks are taken from and the cassette receiving device (210) so as to perform the formatting of the stack before it is finally placed in the cassette (CA) in the cassette receiving device (210).  Thus, it would have been obvious to have taken the stack (G) from the document sorter (10) such as storage areas/cassettes (111a, 111b, 311a, 516, 517), taken them to the formatting station, and then the cassette (CA) located at the cassette receiving station (210), as illustrated in figures 7and 8, for example.

Regarding Claim 26, Nakanishi does not expressly teach wherein the formatting device has a bottom on which a value document stack to be formatted can rest, wherein the value documents of the value document stack inserted in the formatting device stand on the bottom of the formatting device with bottom longitudinal edges of the value documents touching the bottom of the formatting device.

Regarding Claim 26, Nakanishi does not expressly teach, but Newhouse teaches wherein the formatting device (100) has a bottom (109) on which a value document stack (120) to be formatted can rest, wherein the value documents of the value document stack (120) inserted in the formatting device (100) stand on the bottom of the formatting device with bottom longitudinal edges of the value documents touching the bottom of the formatting device (with their edges located along the bottom and the rear surfaces (109, 114).

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2018/0276933 A1) in view of Thies et al (US 2012/0282074 A1), further in view of Newhouse et al (US 2014/0367395 A1) and further in view of Nireki (US 2010/0289211 A1).
Regarding Claims 27-28, Nakanishi teaches the system as described above.

Regarding Claim 27, Nakanishi does not expressly teach wherein the formatting device has two mutually opposite movable side walls which can be moved simultaneously toward a value document stack inserted in the formatting device in order to match the positions of the side edges of the value documents of the value document stack to each other.

Regarding Claim 27, Nakanishi does not expressly teach, but Nireki teaches wherein the formatting device (10) has two mutually opposite movable side walls (30a-30d), as illustrated in figure 8, which can be moved simultaneously toward a value document stack inserted in the formatting device (10) in order to match the positions of the side edges of the value documents of the value document stack to each other, as illustrated in figure 22, for example, noting the directional arrows (2) moving toward teach other to align a banknote document between them.  Note that it would have been obvious to one of ordinary skill in the art to have placed a stack of documents rather than a single document since Nireki’s formatting device (10) has predictable structure and function and an ordinarily skilled artisan would have recognized through logic, reason and common sense, that multiple documents in a stack would have been aligned when placed between the two moving side walls (30a-30d).  

Regarding Claim 27, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the formatting device has two mutually opposite movable side walls which can be moved simultaneously toward a value document stack inserted in the formatting device in order to match the positions of the side edges of the value documents of the value document stack to each other, as taught by Nireki, in Nakanishi’s apparatus for the purpose of aligning the sides of a stack of documents such as banknotes.  
Note that since both Nireki’s and Nakanishi’s apparatus’ have predictable structure and function, one of ordinary skill would have been further led to the combination through logic, reason and common sense. 

Regarding Claim 28, see the rejection of Claim 25, above.

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2018/0276933 A1), in view of Thies et al (US 2012/0282074 A1), further in view of Newhouse et al (US 2014/0367395 A1) and further in view of Damick et al (US 7,325,667 B1).

Regarding Claims 29 and 30, Nakanishi teaches the system as described above.

Regarding Claim 29, Nakanishi does not expressly teach wherein the gripping device is arranged above the arrangement of the container receiving device, the cassette receiving device and the formatting device and the control device and the transport device are configured to move the gripping device such that several value document stacks are transported consecutively from the value document container to the formatting device and from the formatting device to the value document cassette.

Regarding Claim 29, Nakanishi does not expressly teach, but Damick teaches wherein the gripping device (300), as illustrated in figures 4 and 9, for example,  is arranged above the arrangement of the container receiving device (237, 232), as illustrated in figure 9 and as mentioned at col. 17, lines 56-59, noting that the transport device in the form of gantry system (220), as mentioned at col 14, lines 20-25, for example, the cassette receiving device (232, 237) and the formatting device, noting the formatting device as taught by Newsome would have been obvious to have located at a logical position within the process, and the control device and the transport device, i.e, gantry system (220), are configured to move the gripping device (300) such that several value document stacks are transported consecutively from the value document container (104), as mentioned at col. 6, lines 42-61, to the formatting device, as taught by Newsome, and from the formatting device to the value document cassette (104).

Regarding Claim 29, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the gripping device is arranged above the arrangement of the container receiving device, the cassette receiving device and the formatting device and the control device and the transport device are configured to move the gripping device such that several value document stacks are transported consecutively from the value document container to the formatting device and from the formatting device to the value document cassette, as taught by Damick, in Nakanishi’s apparatus for the purpose of transporting banknote stacks between process operations while saving floor space.  
Note that since both Nireki’s and Damick’s apparatus’ have predictable structure and function, one of ordinary skill would have been further led to the combination through logic, reason and common sense. 

Regarding Claim 30, see rejection of Claims 16, 25 and 29, above.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2018/0276933 A1) in view of Taylor (US 2010/0074720 A1).

Regarding Claim 31, Nakanishi teaches the system as described above.

Regarding Claim 31, Nakanishi teaches an apparatus, i.e., robot (CR), as illustrated in figure 7 and as mentioned at paragraphs 54 and 55, for filling a value document cassette (CA), as illustrated in figures 7 and 8, having a cassette receiving device, i.e., table (210), as illustrated in figure 8 and as mentioned at paragraph 63, for example, for receiving a value document cassette (CA), a gripping device, i.e., hand (54), for gripping a value document stack (G), as illustrated in figures 7 and 8 and as mentioned at paragraph 55, first sentence, i.e., “robot CR comprises…a robot arm 52..and a hand 54 which serves as an end effector provided at a tip end of the robot arm 52”, a transport device, i.e., robot arm (52) and dolly (50), as illustrated in figure 7, and as mentioned at paragraph 55, for moving the gripping device (54), which is configured to remove a value document stack (G) from a value document container, i.e., stacking ports (111a, 311a, 516) and rejecting ports (111b, 517), as illustrated in figures 1, 4 and 9, and as mentioned at paragraphs 32, 68, 72 and 87, with the aid of the gripping device (54, 537), and to transport said stack (G) to the value document cassette (CA) received in the cassette receiving device (210) and insert it in the value document cassette (CA), as illustrated in figure 8, a control device, i.e., controller (540), as illustrated in figures 1 and 3 and as mentioned at paragraphs 31, 37, 42-45 and 51, 52, for controlling the apparatus (CR), in particular for controlling the transport device (50, 52) and the gripping device (54), wherein the finger element (56) is attached in particular to the transport device (50, 52) of the gripping device (54) or to the cassette receiving device (210), as illustrated in figure 8, and as mentioned at paragraph 60, last sentence, i.e., “the fingers 56 of the processing robot CR can be inserted into the spaces SA (of the cassette (CA)).

Regarding Claim 31, Nakanishi does not expressly teach wherein the apparatus, in addition to the gripping device, has a finger element which is guided into the value document cassette independently of the gripping device, for inserting the value document stack, wherein the finger element is attached in particular to the transport device of the gripping device or to the cassette receiving device.

Regarding Claim 31, Nakanishi does not expressly teach, but Taylor teaches wherein the apparatus, in addition to the gripping device , i.e., pneumatic cylinders (72, 73) and suction cups (74), as illustrated in figure 3, has a finger element, i.e., fork tynes (40) which is guided into the value document cassette independently of the gripping device (72, 73, 74), i.e., via the actuators/pneumatic cylinders (46, 47), which move the fork tynes/fingers independently of the gripping device, noting that actuators/cylinders (72, 73) move suction cups (74) by themselves independently from the rest of the device, for inserting the value document stack/article, wherein the finger element (40) is attached in particular to the transport device, i.e., the robot arm (3), implied to be attached to a robot, of the gripping device, i.e., multifunction tool (1) or to the cassette receiving device, as illustrated in figures 1-5.

Regarding Claim 31, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the apparatus, in addition to the gripping device, has a finger element which is guided into the value document cassette independently of the gripping device, for inserting the value document stack, wherein the finger element is attached in particular to the transport device of the gripping device or to the cassette receiving device, as taught by Taylor, in Nakanishi’s apparatus for the purpose of providing a multifunction device that enables gripping through a gripping device and load support through  carrying fork tynes, both independently operated for differing functions.

Claim(s) 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2018/0276933 A1) in view of Taylor (US 2010/0074720 A1) and further in view of Newhouse et al (US 2014/0367395 A1).

Regarding Claim 32-34, Nakanishi teaches the system as described above.

Regarding Claim 32, see the rejection of Claim 23, above.
Regarding Claim 33, see the rejection of Claim 25, above.
Regarding Claim 34, see the rejection of Claim 26, above.

Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2018/0276933 A1) in view of Taylor (US 2010/0074720 A1), further in view of Newhouse et al (US 2014/0367395 A1) and further in view of Nireki (US 2010/0289211 A1).

Regarding Claims 35 and 36, Nakanishi teaches the system as described above.

Regarding Claim 35, see the rejection of Claim 27, above.
Regarding Claim 36, see the rejection of Claim 28, above.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2018/0276933 A1), in view of Taylor (US 2010/0074720 A1), further in view of Newhouse et al (US 2014/0367395 A1) and further in view of Damick et al (US 7,325,667 B1).

Regarding Claim 37, Nakanishi teaches the system as described above.

Regarding Claim 37, see the rejection of Claim 29, above.

Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive.
Applicant asserts at p. 13 of Applicants’ Remarks received 9/9/22, that “[w]hile the rejection asserts that stop 17 of Thies is adapted to hold back value documents when alleged finger elements 23, 30 are pulled out, this does not appear to be supported in Thies”.  Applicant goes on to state that figs. 1-5 of Thies illustrates that “the stop 17 cannot hold back the value documents as separation fingers 23 or wedge 30 move value documents in the opposite direction as the as the stop 17”.  
However, Applicant’s analysis appears to neglect stops (17) and (31) which work in conjunction with fingers (23, 30)  as illustrated in annotated figures 1-8, as follows.


    PNG
    media_image1.png
    715
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    611
    844
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    605
    808
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    583
    838
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    567
    784
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    576
    824
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    574
    824
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    589
    843
    media_image8.png
    Greyscale

Note paragraph 33 of Thies which states as follows.
[0033] For this purpose, a slider 29 is provided, comprising a number of bars (only the front is visible). Positioning elements 31 are provided at right angles to the slider that take the form of a fork between the ridges of the collection table 21. The positioning elements 31 are still superposed by a wedge 30 or several wedges that can be inserted through the free space created by the separation fingers 23 between the stack 3 and the stack 3'. The slider 29 is supported on a support means 32 that is, in turn, connected to a carriage 33. This carriage 33 is shown along a rail assembly 34; in this case, the example here is of a single rail, sliding in the direction of the double arrow 35. The rail assembly is also displaceable in the direction of the double arrow 36 so that the vertical position of the slider 29 is adaptable to the position of the said free space. Following the adjustment to this position, which is shown in FIG. 4, the slider can be moved along the displacement direction 35. This is shown in FIG. 5. During the displacement process, the new stack 3' is formed on the facing surface of the stack 3'. The slider can thus take over the function of the collection table 21 during this period.

Emphasis provided.

Note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Einstein, 8 USPQ 167.

Therefore, even if the slider (29) and the collection table (20, 21) are moved in direction (18) instead of stop (17) or positioning element (31), it would have been well within the skill of an ordinarily skilled artisan to have instead, moved the separation finger (23) or wedge (30) would have resulted in the same result, i.e., that the finger/wedge (23, 30) would have been withdrawn from the stack (3) while stop/positioning elements are maintained together or individually at a holding/stopping  position.  
In contrast to Applicant’s argument concerning the lack of a gripping device, the concept being taught from Thies is the withdrawal of finger/wedge (23, 30) while using hold down device/stop/positioning element (17, 31) to be used as a backstop for stack (3).  Nakanishi already teaches a gripping device.  

Therefore, Claims 16-21, 23 and 25-37 are rejected.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Hansl ‘212 is cited as teaching a gripper (7) as illustrated in figure 3 which has fingers (8) and pushers/hold down mechanisms (12).  See also paragraph 34, which states “[t]he grouping 6 is then pushed off of the gripper fingers 8 by means of the pusher 12 and the hold down device 11, possibly with a retraction of the gripper fingers 8”.  
Didtel ‘070 is cited as teaching gripper/forks (18) with hold down device (22) as illustrated in figures 1 and 2.

Anderson, Jr. ‘902 is cited as teaching gripper/forks (22) with hold down device (26) as illustrated in figures 1 and 4-11.

Tanaka ‘873 is cited as teaching gripper/forks (61) with hold down device (51) as illustrated in figures 7a-7c.

TUBKE ‘399 is cited as teaching gripper/forks (101, 102) with hold down device (118) as illustrated in figure 2, for example.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


December 13, 2022